Attachment to Advisory
Response to Arguments
Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive. Applicant argues that Sawanishi does not meet the claim language of the laminate sheet being “interposed and fixed between” two parts of the lead; however laminate sheet being therebetween and immobile can be reasonably concluded as “interposed” and with some degree of fixing between. Lacking the distinction to the specific structural arrangement of the components, the argument is not persuasive. Therefore with the second sealing sections 4 (particularly, positive-electrode sealing section 4a and negative-electrode sealing section 4b) taught in Sawanishi being sections sandwiched therebetween electrode connection terminals 20 (respectively, positive-electrode connection terminal 20a and negative-electrode connection terminal 20b) and laminate film 1 (see [0050]; FIG 4), the rejection is maintained. 
To clarify regarding remarks regarding claim 4, the Examiner is assessing the portion connected to the positive-electrode external connection section 21a lying under housing section 6a as the lead body which, according to Sawanishi [0077], is more specifically positive-electrode connection section 23a and notably further connected to positive-electrode conductive section 22a.
Applicant has further included a perspective view of FIG 3 of the present applicant and discusses the variations between the structure of the prior art and the instant invention; however, the Examiner notes that the claims as written are not commensurate in scope to the figure shown and description disclosed therein.
The arguments related to the newly added claim 19 will not be addressed in this communication as it will require further consideration and/or search.

/JENNA SHULMAN/							/MILTON I CANO/Examiner, Art Unit 1723                                                                 	Supervisory Patent Examiner
Art Unit 1723